Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Applicant's amendments and accompanying remarks filed on July 14, 2022 have been entered and considered. Claim 6 has been canceled. Claims 1 – 5 and 7 – 20 are pending in this application. In view of amendment, and after careful consideration of Applicant’s arguments, the examiner has modified the 103 rejections over Deans in view of Zammarano as detailed in Office action dated August 30, 2021. The invention as currently claimed is not found to be patentable for reasons herein below.  

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 5 and 7 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over Deans et al. WO 2017/156411 A1 (Deans) in view of Zammarano et al. US 2015/0073071 A1 (Zammarano) and further in view of Li et al. CN 106476367 A (Li), of Li et al. US 7,713,891 B1 (Li’891) and Simpson US 2016/0340517 a1 (Simpson). English abstract of the CN reference is used herein, and US 2019/0077940 A1 to Deans is used herein as equivalent document. 
 
Considering claims 1 – 3, 5, 7 – 9 and 18 – 20, Deans teaches a flame retardant thermoplastic polymer composite materials wherein the polymer is modified using one or more tannins and/or gelatins as flame retardant additive(s) [0006]. Further, Deans teaches at [0048] that examples of other tannins include suitable hydrolysable tannins such as gallic acid and ellagic acid; condensed tannins; and phlorotannins. Furthermore, Deans teaches at [0056] that Examples of additional flame retardant additives phosphorous flame retardants. Some exemplary compounds include bisphenol A diphosphate, phosphinate salts, triphenylphosphate, 9,10-dihydro-9-oxa-10-phosphaphenanthrene-10-oxide (DOPO), resorcinol diphosphate, and ammonium polyphosphate. 
Moreover, Deans does not specifically recognize that the additional phosphorous flame retardant is inositol or phytic acid. However, Zammarano teaches at [0028] a flame retardant coating composition or FRCC comprising dopamine and inositol phosphate, or phytic acid. Further, at [0024 and 0041] Zammarano recognizes the synergistic flame retardant of the components in said FRCC. Therefore, it would have been obvious to one of skill in the art before the effective filing date of this application to select, or to add inositol as the additional phosphorus base flame retardant in Deans motivated by the benefits of  synergistic effect of said combination of FR compounds. 
Thus, anticipating all the limitations in the subject claims. 2, Zammarano is relied upon as set forth above in the 102 rejection of cliam1. Further, Zammarano does not specifically recognize the phenolic component in the FRCC is selected from the Markush group in claim 2. However, Li teaches that lignin phenolic resin is a flame retardant, that is non-toxic, eco-friendly, has high production efficiency, high temperature insulation and has prolonged service life [Derwent Abstract]. Therefore, it would have been obvious to one of skill in the art before the effective filing date of this application to select lignin as the FR component in Zammarano FRCC when it is desired to provide the composition with the lignin properties mentioned just above. Furthermore, Deans – Zammarano does not recognize the use of a surfactant in the FR composition. However, Simpson teaches at [Abstract] teaches a flame retardant composition comprising one or more substrate materials such as a textile, and a flame retardant powder composition. The flame retardant composition includes at least one flame retardant salt (e.g., an ammonium salt of phosphoric acid), at least one lubricity agent, and at least one surfactant as critical components. Therefore, it would have been obvious to one of skills in the art before the effective filing date of this application to include a surfactant to Zammarano’s composition when it is desired to facilitate the application of the FR composition to a textile. 

Moreover, although Zammarano teaches that the substrate to be treated with the FRCC of the disclosure includes synthetic polymers and natural fibers, it does not specifically recognize that the substrate is a fabric as required by the subject claims. However, Li’891 teaches a process for imparting flame resistance and the flame resistant fabrics produced by such process. The process for imparting flame resistant properties involves treating a target fabric with one or more FR chemicals and then curing the treated fabric to durably affix the FR to the fabric. Further, Li’891 teaches that the fabric is a woven fabric and comprises synthetic and natural fibers, wherein the preferred synthetic fibers are polyamide fibers and the preferred natural fibers are cotton fibers {Abstract and Col. 5, 5 – 35]. Furthermore, Li’891 discloses that FR fabrics are useful in many applications, including the production of garments worn by workers in a variety of industries, including the military, electrical (for arc protection), petroleum chemical manufacturing, and emergency response fields [Col. 2, 8 – 13]. Therefore, it would have been obvious to one of skill in the art before the effective filing date of this application to select Li’891 fabric as the substrate in Deans-Zammarano’s FR treatment of substrate when it is desired to produce fabrics useful in the military, electrical (for arc protection), petroleum chemical manufacturing, and emergency response fields. 

Considering claim 4, Simpson teaches at [0048] the inclusion of urea as a component of the flame retardant composition. 
 
Considering claims 10 and 15, Deans-Zammarano is silent regarding the amount of FR applied to the substrate in weight percentage, and to the phosphorous content in the substrate. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of this application to optimize said amount, and % since it has been held that, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The burden is upon the Applicant to demonstrate that the claimed % of FR applied to the substrate, and the phosphorous content is critical and has unexpected results. In the present invention, one would have been motivated to optimize the % of FR applied to the substrate, and the % content of phosphorous motivated by the desire to provide the substrate with desired FR properties.  

Considering claims 11 and 12, the cited prior art does not specifically recognize that the phenolic compound is covalently bonded to the natural fibers, and to the synthetic fibers. However, these requirements are considered to be inherently present to the product suggested by the prior art, because of the use of same materials, i.e. the same fabric chemical composition and structure, as well as the chemical composition of the FR composition treating the fabric.    

Considering claims 13, 14 and 16 – 17, the cited prior art does not specifically recognize that the product suggested by the combination is characterized by the claimed properties. However, these properties are considered to be inherently present to the product suggested by the prior art, because of the use of same materials, i.e. the same fabric chemical composition and structure, as well as the chemical composition of the FR composition treating the fabric.   

Response to Arguments

Applicant's amendments and accompanying remarks filed on July 14, 2022 have been entered and considered. In view of amendment, and after careful consideration of Applicant’s arguments, the examiner has modified the 103 rejections over Deans in view of Zammarano as detailed in Office action dated March 14, 2022. The invention as currently claimed is not found to be patentable for reasons herein above.   

Applicant's arguments filed on July 14, 2022 have been fully considered but they are moot in view of the new grounds of rejection presented above. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ricardo E. Lopez whose telephone number is 571-270-1150.  The examiner can normally be reached Monday to Friday from 8:30 AM to 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2150.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REL/
Ricardo E. Lopez
Patent Examiner, Art Unit 1786



    /JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786